PER CURIAM.
The State appeals from an adverse determination by the New Jersey Tax Court. American Home Products Corp. v. Director, Div. of Taxation, 11 N.J. Tax 287 (Tax Court 1990). We now affirm substantially for the reasons expressed by Judge Crabtree *121in that opinion. See also Allied-Signal, Inc. v. Director, Div. of Taxation, 504 U.S. -, 112 S.Ct. 2251, 119 L.Ed.2d 533 (1992).1
Affirmed.

We deferred our decision in this matter pending the determination of the United States Supreme Court in Allied-Signal. The parties in the present appeal filed supplemental briefs after the United States Supreme Court decided Allied-Signal.